Citation Nr: 1313973	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  08-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II. 

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus, type II. 

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1967 to October 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the RO in Houston, Texas.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

In April 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record. 

The Board remanded this case in May 2011.  It returns for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's claims all hinge on the same contention, that he was exposed to herbicides during active service either in the Philippines, Vietnam, or Thailand.  In this case, although the Veteran testified at the April 2011 hearing that he landed in Da Nang, Vietnam for a short period en route to Udorn, Thailand, his main contention is that he was exposed to herbicide agents while in Thailand and the Philippines.  He has indicated that he was stationed at Korat Air Base in Thailand.  The service personnel records include an Officer/Airman Separation Record which notes that his assignment history included being stationed at Korat Royal Thai Air Force Base (RTAFB), Thailand, from December 1972 to January 1974.  The Veteran testified before the undersigned in April 2011 that, while stationed in Thailand, he did not have perimeter watch or guard duty but had to work out near the perimeter fence as part of his duties.  He was an aircraft crew chief and mechanic.  Aircraft would be taken to "trim pads" at the end of the runways out by the fence.  He remembered that there was no vegetation at the end of the runway.  

The Board remanded for development in accordance with VA adjudication procedures.  VA must follow certain procedures to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand and in other locations.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) (October 4, 2010).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on 'Herbicide Use in Thailand during the Vietnam Era,' notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q); see also VBA Fast Letter 09-20, 'Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era.'  The M21-1MR also provides that several items of development should be performed when the Veteran claims herbicide exposure in other areas, to include asking the Veteran for the approximate dates, location, and nature of the alleged exposure.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o). 

The AMC contacted the JSRRC to attempt verification of herbicide exposure during 1968 and a response was received in July 2011 indicated that Agent Orange or tactical herbicides spray testing or storage at Udorn AFB, Thailand or Clark AFB, Philippines during 1968 was not documented.  Although the Board remand discussed the Veteran's additional service at Korat RTAFB, Thailand from December 1972 to January 1974, the AMC did not conduct any development related to that period of service in Thailand.  The Board must remand for an adequate records search in accordance with M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  See Stegall.  In September 2012, the Veteran submitted a statement detailing his service, including that he was stationed at Korat RTAFB from December 1972 through December 1972.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should undertake all required development as indicated by the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) and instructions in the VA Fast Letter 09-20, and send a request, if deemed necessary, to the JSRRC or appropriate agency in order to attempt to determine whether the Veteran was exposed to herbicides during his period of service at Korat RTAFB, Thailand, between December 1972 through December 1973, as reported by the Veteran, based on the information of record.  All documentation of such efforts and responses should be added to the claims file.  The RO/AMC should also follow any recommendations provided by the JSRRC in obtaining relevant records from alternate sources.  All requests and responses with respect to the above actions, both positive and negative, should be associated with the claims file.

2.  Then, the RO/AMC should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

